Montgomery, J.
(after stating the facts). It is manifest that the question presented is, What is the proper construction of the deed to plaintiff ? For, if this deed be held to be a valid and effective conveyance of the wedge-shaped strip in controversy, the previous relations of the parties, as mortgagor and mortgagee, cannot be deemed of controlling importance, while if, on the other hand, the defendants’ contention that the deed conveyed simply the interest which vested in Mrs. Fenton as one of the heirs at law of Artemus Thayer be allowed, the previous dealings may have more significance. We are dealing with this issue in a court of law, and must determine the effect *582of this deed by its own terms, if it is complete in itself and unambiguous. We are not at liberty to correct any supposed mistakes which may have occurred in its execution. As the circuit judge pertinently said: “The intent must be gathered from the instrument itself, if possible.”
Is there any difficulty in ascertaining an expressed intention in this deed? If not, we are not at liberty to enter upon an investigation of the question whether that expressed intention is the real intention. That question might be open in a court of equity, if fraud or mutual mistake were shown, but not in a court of law and in this form of action. We discover nothing ambiguous in this deed. Apt words of conveyance are employed, and the lands intended to be conveyed are defined. The fact that the grantors are named as heirs at law of Artemus Thayer does not, we think, introduce any element of uncertainty. The words, “only heirs at law of Artemus Thayer,” follow the names of the grantors in the deed. They are not expressed to be words of limitation on the estate, and neither in the premises nor any subsequent clause are there any restrictive words to be found. The statute (section 5653, 2 How. Stat.) provides that a deed of quitclaim and release in the form in common use shall be sufficient to pass all the estate which the grantor could lawfully convey by a deed of bargain and sale. It must be held that the triangular piece in question was conveyed by the deed of April 11, 1882. It is not shown that the plaintiff has since relinquished his title, or that the occupancy up to the line claimed by the defendants has been by virtue of any agreement with plaintiff. The most that can be claimed is that he has acquiesced in this occupancy for a period less than that fixed by the statute of limitations.
Judgment is affirmed.
The other Justices concurred.